Case 1:06-cv-00401-WES-LDA Document 1-2 Filed 09/07/06 Page 1 of 1 PagelD "OY

   
    

 

 

 

JS 44 (Rev. 11/04) CIVIL COVER # ™ wt
The JS 44 civil caver sheet and the information contained herein neither replace nor supplement tl 7 a2 a of pl ‘other as Mui: , except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in Septems@er #64, 1@P@quired for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)
I. (a) PLAINTIFFS DEFENDANTS
Emnissive Energy Corporation Immovage, Inc. and Walgreen Co.
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant
{EXCEPT IN U.S. PLAINTIFF CASES) (IN U8. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

Craig M. Scott, Esq.

(© WBPES "Suva ae RESRES ERA. fey atkaow
One Turks Head Place, Suite 1200

3
Il. BASIS OF JURISDICTION (Place an “X" in One Box Only) Hl. CITIZENSHIP OF PRINCIPAL PARTIES Place an “X" in One Box for Plaintiff

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(For Diversity Cases Only) and One Box for Defendant)
O14 U.S. Goverment {23 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Nat a Party) Citizen of This State O01 (1 Incorporated or Principal Place Oa 4
of Business tn This State
O2 1.8. Government fF 4 Diversity Citizen of Another State 2 © 2 Incorporated and Principal Place Os O85
Defendant (Indicate Citizenship of Parties in Item IIL) of Business In Another State
Citizen or Subject of a O32 © 38> Foreign Nation Oe O86
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only)
[ CONTRACE. TORTS "_ | FORFELTURE/PENALTY BANKRUPTCY, = JOFHER STATUTES]
(7 116 Insurance PERSONAL INJURY PERSONAL INJURY [{] 610 Agriculnme 11 422 Appeal 28 USC 158 0) 400 State Reapportionment
01 126 Marine 310 Auplane CF 362 Personal (njury- fC 620 Other Food & Drug C1) 423 Withdrawal O 410 Antitrust
01 130 Miller Act 315 Airplane Product Med, Malpractice O 425 Drug Related Seizure 28 USC 157 O 430 Banks and Banking
C1 340 Negotiable Instrument Liability C1 4365 Personal Injury - of Property 21 USC B81 O1 450 Comunerce
OF 150 Recovery of Gverpayment [CF 320 Assault, Libel & Product Liability O1 630 Liquor Laws | PROPERTY RIGHTS, | (1) 440 Deportation
& Enforcement of Judemnent Slander () 368 Asbestos Personal $= 640 8.R. & Truck 0 820 Copyrights (1 £70 Rocketeer influenced and
(C7 151 Medicare Act C1 330 Federal Employers" Injury Product C1 650 Airline Regs. C1 830 Patent Corrupt Organizations
C7 152 Recovery of Defaulted Liability Liability 1 660 Occupational fd 840 Trademark O1 480 Consumer Credit
Student Leans C7 340 Marine PERSONAL PROPERTY Safety/Health (1 490 Cable/Sat TV
(Excl. Veterans} O 345 Marine Product 1 376 Other Fraud O1_690 Other C1 810 Selective Service
0 153 Recovery of Overpayment Liability CF 371 Truth in Lending LABOR -SOGIALSEGURITY J) 850 Secuities/Commadities!
of Veteran's Benefits 0 350Motor Vehicle OF 380 Other Personal O 710 Fair Labor Standards 07 861 HEA (1395ff) Exchange
OF 160 Stockholders’ Suits C1 355 Motor Vehicle Property Damage Act 07 862 Slack Lung (923) 1 $75 Customer Challenge
OF 190 Other Contract Product Liability 07 385 Property Damage 1 720 Labor/Mgmt. Relations | 863 DIWC/DIWW (405(g)) 12 USC 3410
CT 195 Contract Product Liability |) 360 Other Personal Product Liability (J 730 Labor/Mgmt.Reporting | (J 864 SSID Title XVI ©} 890 Other Statutory Actions
O 196 Franchise Injury & Disclosure Act CJ 865 RST (405¢ OF 891 Agricaltural Acts
[ REAL PROPERTY : CIVIL RIGHTS PRISQNER PETITIONS |) 740 Railway Labor Act FEDERAL TAX SUITS _/]() 892 Economic Stabilization Act
O 310 Land Condemnation O 441 Vote OF S10 Motions to Vacate [0] 760 Gther Labor Litigation [0 870 Taxes (U.S. Plaintift (F 893 Environmental Matters
0 220 Foreclosure O1 442 Bmoloyment Sentence O1 791 Empl. Ret. Ine. or Defendant) C7 894 Energy Allocation Act
0) 230 Rent Lease & Bjectment C1 443 Housings Habeas Corpus: Secumity Act 0 871 IRS—Third Party 0 895 Freedom of Information
1 240 Torts to Land Accommodations O 530 General 26 USC 7609 Act
C1 245 Tort Product Liability C1 444 Welfare 1 535 Death Penalty “ 1 900Appeal of Fee Determination
C7 290 All Other Real Properry =|] 445 Amer. w/Disabilities - | 540 Mandanus & Other Under Equal Access
Employment O01 550 Civil Rights to Justice
OC) 446 Amer. w/Disabilities - | 555 Prison Condition 01 950 Constitutionality of
Other State Statutes
© 440 Other Civil Rights
¥. ORIGIN (Place an “XK” in One Box Only) Appeal to District

Transferred from Judge from
a! Original 2 Removed from 3 Remanded from O4 Reinstated or 05 another district O6 Multidistrict o7 Magistrate
Proceeding State Court Appellate Court Reopened (specify) Litigation Judgment
Cite the U.S. Ciyil Statute under which you are filing (Do ite jurjsdjetion: ites unless diversity}:
Section 32 of the Lanham Act, "ty Te tit

Brief description of cause:

 
  
    
    
 

VI. CAUSE OF ACTION
ement and unfair competition

 
  

 

 

 

 

 

 

VIL. REQUESTED IN CHECK IF THIS JS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER F.R.C.P. 23 JURY DEMAND: 3atYes (No
VIIl. RELATED CASE(S) cs scons
IF ANY (See mstructions): UW DGE a DOCKET NUMBER
DATE SIGNATURE GF ATTO ‘OF RECORD
9/6/06 17 few) 20 FT
“FOR OFFICE USE ONLY Taig = Scott, Esq.

RECEIPT # AMOUNT APPLYING FFP JUDGE MAG. JUDGE

———_— me mmm

 
